Case 1:18-cv-01377-HYJ-PJG ECF No. 157, PageID.2076 Filed 04/30/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


S&S INNOVATIONS CORP.,

       Plaintiff,                                    Case No. 1:18-cv-1377

v.                                                   Hon. Hala Y. Jarbou

UUSI, LLC, et al.,

      Defendants.
____________________________/

                                            ORDER

       The Court held a show cause hearing, with all parties and clients present, on April 30, 2021.

For the reasons stated on the record:

       IT IS ORDERED that Report and Recommendation (ECF No. 134) is ADOPTED IN

PART AND DENIED IN PART.

       IT IS FURTHER OREDERED that attorney Kenneth Morgan is hereby found to be in

civil contempt of this Court.

       IT IS FURTHER ORDERED that, at this time, the Court declines to order a default

judgment against defendants.

       IT IS FURTHER ORDERED that parties shall appear before Magistrate Judge Phillip J.

Green to determine compensatory costs to be awarded to the plaintiff AND to the Court due to

defendants’ repeated violations of this Court’s orders; this award shall be related to costs

associated with the following matters:

       1. the February 17, 2021, show cause hearing in which Mr. Morgan failed to appear
          (Minutes, ECF No. 93);

       2. Plaintiff’s March 9, 2021, motion to compel discovery (ECF No. 110) and the March
          18, 2021, hearing on that motion (Minutes, ECF No. 116);
Case 1:18-cv-01377-HYJ-PJG ECF No. 157, PageID.2077 Filed 04/30/21 Page 2 of 2




         3. Plaintiff’s March 30, 2021, motion for a show-cause order (ECF No. 123), and the April
            2 hearing on that motion in which Mr. Morgan failed to appear (Minutes, ECF No.
            126);

         4. the April 6, 2021, show-cause hearing (Minutes, ECF No. 128); and

         5. the April 30, 2021, show-cause hearing held before the Honorable Hala Y. Jarbou.

         IT IS FURTHER ORDERED that Mr. Morgan is to complete 20 hours of a continuing

legal education course(s) within the next six months and is to submit proof of completion of the

course(s) with the Court no later than October 30, 2021.

         IT IS FURTHER ORDERED that any future violations of court orders, including any

noncompliance, any untimely compliance, and any failures to appear for any scheduled matters by

any party or attorney involved in this case, will result in a $2,000.00 fine for each instance.



Dated:     April 30, 2021                              /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
